                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

KENNETH PETERSON, et al.                              Case No. 0:19-cv-01129-JRT-HB

                                    Plaintiffs,       MOTION OF CONSUMER
                                                      INDIRECT PURCHASER
           v.                                         PLAINTIFFS TO APPOINT
                                                      INTERIM CO-LEAD CLASS
JBS USA FOOD COMPANY HOLDINGS,                        COUNSEL
TYSON FOODS, INC., CARGILL, INC.,
and NATIONAL BEEF PACKING
COMPANY,

                                 Defendants.




           Indirect Purchaser Plaintiffs respectfully move this Court for an Order, pursuant to

Fed. R. Civ. P. 23(g): 1) appointing the firms of Lockridge Grindal Nauen P.L.L.P. and

Hagens Berman Sobol Shapiro LLP, as interim co-lead class counsel for Consumer

Indirect Purchaser Plaintiffs; and 2) granting any such further relief as the Court may

deem just and proper.




540990.1
Dated: July 29, 2019   Respectfully submitted,


                       s/ W. Joseph Bruckner
                       W. Joseph Bruckner (MN #0147758)
                       Elizabeth R. Odette (MN #0340698)
                       Brian D. Clark (MN #0390069)
                       Arielle S. Wagner (MN #0398332)
                       LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                       100 Washington Avenue South, Suite 2200
                       Minneapolis, MN 55401
                       T: (612) 339-6900
                       F: (612) 339-0981
                       wjbruckner@locklaw.com
                       erodette@locklaw.com
                       bdclark@locklaw.com
                       aswagner@locklaw.com

                       s/ Steve W. Berman
                       Steve W. Berman (Pro Hac Vice)
                       Breanna Van Engelen (Pro Hac Vice)
                       HAGENS BERMAN SOBOL SHAPIRO LLP
                       1301 Second Avenue, Suite 2000
                       Seattle, Washington 98101
                       Telephone: (206) 623-7292
                       Facsimile: (206) 623-0594
                       steve@hbsslaw.com
                       breannav@hbsslaw.com

                       Shana E. Scarlett (Pro Hac Vice)
                       Rio S. Pierce (Pro Hac Vice)
                       HAGENS BERMAN SOBOL SHAPIRO LLP
                       715 Hearst Avenue, Suite 202
                       Berkeley, California 94710
                       Telephone: (510) 725-3000
                       Facsimile: (510) 725-3001
                       shanas@hbsslaw.com
                       riop@hbsslaw.com

                       Proposed Interim Co-Lead Class Counsel for
                       Consumer Indirect Purchaser Plaintiffs




540990.1               2
